ORDER

NOW ON this 20th day of December, 2005, the above styled proceeding comes on for argument concerning the Respondent’s Motion to Dismiss and the merits of the case presented by factual stipulation; the Petitioner, the Honorable Council Member, Linda O’Leary, is present and represented by her attorney, Dwight W. Birdwell, and the Respondents, the Honorable Council Members, Cara Cowan and Buel Anglen are present and represented by then- attorney, James J. Proszek.
The Court after examining the file and record herein, and, considering the stipulation of facts and arguments enters the following findings and Order:
The Petitioner has come to this Court alleging that Respondents have and are violating the provisions of Council Resolution No. 01-01. The Respondents deny that they have violated Council Resolution No. 01-01 and have the right to review personnel files of the Cherokee Nation Council employees without the permission of Petitioner in her capacity as Chair and Co-Chair of the Executive and Finance Committee.
The Court without reaching the merits of the proceedings sustains the Respondents’ Motion to Dismiss for the following reasons:
That the Separation of Powers Doctrine set forth in Article IV of The Cherokee Nation Constitution causes the Court pause to intervene in a dispute that appears to be within the confines of the Council’s self regulatory procedures granted in Article V Section 2 of The Cherokee Nation Constitution. This is not to say *17that the Court would not consider future requests from the Council or its individual members for resolution of disagreements arising under the provisions of the Constitution or any enactment of the Council pursuant to Article VII of The Cherokee Nation Constitution.
IT IS THEREFORE THE COURT’S ORDER that these proceedings are dismissed.